967 F.2d 594
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jack LANDE, Defendant-Appellant.
Nos. 91-30185, 91-30186.
United States Court of Appeals, Ninth Circuit.
Submitted April 8, 1992.*Decided June 30, 1992.

Before JAMES R. BROWNING, EUGENE A. WRIGHT and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Lande appeals the denial of his motion to dismiss the indictments on the ground of outrageous government misconduct.   We affirm.


3
In  Young v. United States, 481 U.S. 787 (1987), an interested private party was appointed to act as a prosecutor.   In this case, the prosecution was at all times under the control of the government.   General Instruments was asked to aid the government by providing technical expertise.   It was not given control over the prosecution.


4
Lande does not point to any prejudice he suffered from the involvement of General Instruments in the investigation.   Many investigations are begun in response to a complaint by the victim.   Private parties are authorized to assist government agents in conducting a search.   See 18 U.S.C. § 3105 ("[a] search warrant may in all cases be served by any of the officers mentioned in its direction or by an officer authorized by law to serve such warrant, but by no other person, except in aid of the officer on his requiring it, he being present and acting in its execution. "  (emphasis added)).   The analysis by General Instruments of the seized materials was also at the government's request.   The seized materials were returned to the government, and Lande could have conducted his own analysis of them.   There was no indication General Instruments might have analyzed the materials inaccurately.


5
Because Lande did not show any misconduct by the government, outrageous or otherwise, the district court did not err in refusing to dismiss the indictments.1


6
AFFIRMED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Lande also moved to dismiss some of the charges against him on the ground the statute allegedly violated did not cover satellite piracy.   We affirm the district court's denial of this motion in a separate published disposition